Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-4, 10-32, 34-54 and 68 are cancelled.  Claims 5-9, 33, and 55-67 are pending.  Claim 55 is withdrawn.  Claims 5-9, 33, and 56-67 are under examination.  

Priority
This application filed on 5/1/2020 is a divisional of application 15/572,306 filed on 11/7/2017, which is a national stage entry of PCT/US16/31419 filed on 5/9/2016, which claims priority from provisional applications 62/215,713 filed on 9/8/2015 and 62/163,032 filed on 5/18/2015.  

Examiner’s Note
Applicant's amendments and arguments filed 05/16/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Election/Restrictions
Claim 5 is allowable. The restriction requirement of claim 55, as set forth in the Office action mailed on 10/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II, claim 55 is withdrawn.  Claim 55, directed to a method of use of the composition of claim 5 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 55 is rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 5-9, 33, and 55-67 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613